 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   AILEEN RIZO,                                       Case No. 1:14-cv-00423-SAB

 9                  Plaintiff,                          ORDER CONTINUING STATUS
                                                        CONFERENCE
10          v.

11   FRESNO COUNTY OFFICE OF
     EDUCATION,
12
                    Defendant.
13

14          Defendant has filed a petition for writ of certiorari with the United States Supreme Court

15 challenging the decision of the Ninth Circuit Court of Appeals. A status conference is set in this

16 matter for February 13, 2019.       The Court takes judicial notice that on February 4, 2019,

17 Defendant’s writ in 18-272 was distributed for conference on February 15, 2019. Reyn’s Pasta

18 Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006); Lee v. City of Los Angeles,

19 250 F.3d 668, 689 (9th Cir. 2001). The Court shall continue the status conference to allow for
20 decision on the writ.

21          Accordingly, IT IS HEREBY ORDERED that the status conference set for February 13,

22 2019, is CONTINUED to March 28, 2019, at 11:30 a.m. in Courtroom 9.

23
     IT IS SO ORDERED.
24

25 Dated:     February 12, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
